Citation Nr: 1824861	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-26 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1965 to March 1969.

These matters come before the Board of Veterans' Appeals on appeal from a February 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (herein Agency of Original Jurisdiction (AOJ)).  

In May 2016, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of that transcript is of record.

The Board remanded his issue for further development in August 2016.  In a December 2016 rating decision, the AOJ awarded an increased, 10 percent initial 10 percent disability rating for service-connected bilateral hearing loss effective to the date of claim: May 30, 2013.  This decision constitutes a partial grant of the increased rating benefits sought on appeal pertaining to the service-connected bilateral hearing loss disability; the issue therefore remains in appellate status and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).


FINDING OF FACT

During the appeal period, the Veteran's hearing acuity was no worse than Level IV in the left ear and Level III in the right ear.






CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

Increased Rating for Hearing

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85. 

The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  If the Veteran is found to have exceptional hearing, the Roman numeral designation for hearing impairment will be determined under either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86.

Turning to the facts of the case, in June 2013, the Veteran was afforded an audiological assessment.  At that time, he stated that he had difficulty hearing the television and understanding certain pitches.  Testing revealed normal hearing through 2000 Hz sloping to severe sensorineural hearing loss in 4000 to 6000 Hz in the right ear.  Hearing in the left ear was normal through 2000 Hz sloping to severe sensorineural hearing loss in 4000 to 6000 Hz.  Word recognition was 100 percent in the right ear and 96 percent in the left ear.  The audiologist recommended hearing aids to amplify the Veteran's hearing.

In January 2014, the Veteran was afforded a VA audiological examination to assess his hearing loss.  At that time, the Veteran reported having difficulty hearing other people and the television.  Upon testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
40
50
90
LEFT
NA/
25
40
65
70

Speech audiometry revealed speech recognition ability of 85 percent in the right ear and 96 percent in the left ear.

Subsequent treatment records are silent as to any ongoing treatment related to the Veteran's hearing.

At the November 2016 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
30
55
80
LEFT
N/A
40
35
65
105

Speech audiometry revealed speech recognition ability of 80 percent bilaterally.

Upon consideration of the entire record, the Board finds that a rating in excess of 10 percent for the bilateral hearing loss disability is not warranted during the appeal period.  The VA examinations of record are highly probative in assessing the severity of the Veteran's hearing loss disability.  The clinicians tested the Veteran's hearing pursuant to the rating criteria outlined in the Code.  As noted above, the appropriate evaluation for an appellant's hearing loss disability should include both a controlled speech discrimination test, specifically, the Maryland CNC and a pure tone threshold test; such results will be assessed pursuant to Table VI.  38 C.F.R. § 4.85.  Only when the speech discrimination test is not appropriate due to language difficulties in inconsistent scores will the resulting pure tone thresholds be assessed pursuant to Table VIA.  38 C.F.R. §§ 4.85(c) and 4.86.  In this case, the evidence shows no worse than Level IV hearing in the left ear and Level III hearing in the right ear, pursuant to Table VI; combining these levels according to Table VII results in a 10 percent rating.  The VA examiners followed appropriate procedure in assessing the severity of the Veteran's hearing loss, thus, the examination findings are highly probative.

The Board has considered the lay statements of record as to the severity of the Veteran's bilateral hearing loss disability.  However, in regards to assigning the proper disability rating, the Board is bound by the explicit criteria stated in the Rating Code.  His description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination, and is contemplated by the schedular criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).

In sum, after thorough review of the evidence, the Board finds that a compensable rating for the Veteran's bilateral hearing loss disability is not warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


